IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT

                         _______________________________

                                     No. 02-11279

                         _______________________________


WILLIAM WESLEY CHAPPELL,
                                                       Petitioner-Appellant,

                                        versus


JANIE COCKRELL, Director,
Texas Department of Criminal Justice,
Institutional Division,

                                                       Respondent-Appellee.

                _________________________________________________

                  Appeal from the United States District Court
                       For the Northern District of Texas
                              (No. 4:00-CV-1663-A)
                _________________________________________________


                               November 20, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM*:

       Petitioner-Appellant William Wesley Chappell has filed the

following motions (1) motion to substitute counsel; (2) motion for

stay       of     execution;   and    (3)   “request   for   certificate   of

appealability under 28 U.S.C. § 2244(b)(2).” Chappell also appeals


       *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
the district court’s order of November 18, 2002, denying relief

from judgment under Federal Rule of Civil Procedure 60(b).

     After careful consideration of the parties’ briefs, the facts,

and the applicable law, we are firmly convinced that the denial of

Chappell’s motion for relief from judgment was not an abuse of

discretion and we affirm the ruling of the district court for the

reasons specified in the order of November 18, 2002.1

     Chappell additionally seeks authority to file a successive

habeas petition under 28 U.S.C. § 2244(b)(2). Chappell raises no

new rules of constitutional law and has not demonstrated that “the

factual predicate for [his] claim could not have been discovered

through the exercise of due diligence” or that these facts, if

proven, would establish that, “but for constitutional error, no

reasonable    factfinder    would   have   found   [him]   guilty   of   the

underlying offense.”2      Accordingly, his request for permission to

file a successive habeas petition must be denied.3

     For the foregoing reasons, we affirm the district court’s



     1
       “[A] motion under Rule 60(b) is the equivalent of a second
or successive habeas petition subject to the standards of section
2244(b).” Kutzner v. Cockrell, 303 F.3d 333, 338 (5th Cir. 2002).
Chappell did not seek an order from this court “authorizing the
district court to consider the application,” and we question
whether his appeal of the district court’s ruling is proper. 28
U.S.C. § 2244(b)(3)(A). In any event, Chappell’s motion for relief
from judgment under Rule 60(b) is without merit.
     2
         See 28 U.S.C. § 2244(b)(2).
     3
        To the extent that Chappell seeks a certificate of
appealability under 28 U.S.C. § 2253(c)(2), his motion is denied.

                                     2
order of November 18, 2002. We deny Chappell’s motion to substitute

counsel and motion for stay of execution.   We also deny his motion

for permission to file a successive habeas petition and his motion

for certificate of appealability.




                                3